I concur because I do not think the evidence made a jury issue with respect to the giving of the statutory crossing signals. See 8355, Code of 1942. Granting that they were given in at least substantial compliance with the statute and that there was no evidence of other willfulness, wantonness or recklessness of appellant, which I think is the only reasonable inference from the testimony, it is not necessary to hold that the evidence shows conclusively that respondent's intestate was guilty of gross or willful negligence. Code Sec. 8377. It does so show that he was guilty of simple negligence which at least contributed to the accident; in other words, I think that the only reasonable inference arising from the evidence is that decedent was guilty of contributory negligence (if appellant was negligent in any particular alleged) which required direction of verdict for appellant, and for that reason I concur in reversal.